Order unanimously reversed, without costs of this appeal to any party, petition dismissed, and determination of the State Liquor Authority confirmed. Memorandum: The determination of the Authority must be confirmed if there is proof that there was scope for the reasonable exercise of discretion by appellant. (Cf. Matter of Wager v. State Liq. Auth., 4 N Y 2d 465, 468.) We find such proof in the record. The determination of appellant was neither arbitrary nor capricious (cf. Matter of Fiore v. O’Connell, 297 N. Y. 260, 262). It follows that the determination should have been confirmed by Special Term. (Appeal from order of Oneida Special Term annulling a determination of respondent denying petitioners’ application for restaurant liquor license.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.